UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4174


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RYAN CHRISTOPHER EADDY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:10-cr-00604-TLW-1)


Submitted:   September 10, 2013           Decided:   October 21, 2013


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ryan Eaddy appeals his conviction and 200-month prison

sentence imposed following his guilty plea, pursuant to a plea

agreement, to one count of conspiracy to possess with intent to

distribute more than fifty grams of crack cocaine in violation

of 21 U.S.C. § 846 (2006).                 Eaddy’s counsel has filed a brief

pursuant     to     Anders       v.    California,            386    U.S.     738    (1967),

certifying that there are no meritorious issues for appeal but

questioning       whether       the   district        court       substantially      complied

with Fed. R. Crim. P. 11 in accepting Eaddy’s guilty plea and

whether Eaddy’s sentence is reasonable.                       Eaddy, though given the

opportunity to do so, has not filed a pro se supplemental brief.

We affirm.

             We    first     address       Eaddy’s          guilty    plea.         Prior   to

accepting a guilty plea, a trial court, through colloquy with

the defendant, must inform the defendant of, and determine that

the defendant understands, the nature of the charges to which

the plea is offered, any mandatory minimum penalty, the maximum

possible     penalty       he     faces,    and        the    various       rights    he     is

relinquishing by pleading guilty.                      Fed. R. Crim. P. 11(b)(1).

The district court also must ensure that the defendant’s plea

was voluntary, was supported by a sufficient factual basis, and

did not result from force, threats, or promises not contained in

the   plea   agreement.           Fed.     R.       Crim.    P.    11(b)(2),   (3).         “In

                                                2
reviewing the adequacy of compliance with Rule 11, this Court

should accord deference to the trial court’s decision as to how

best    to    conduct     the     mandated       colloquy    with    the    defendant.”

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

                 Because Eaddy did not move to withdraw his guilty plea

in the district court or raise any objections during the Rule 11

colloquy, the plea colloquy is reviewed for plain error.                           United

States      v.    General,    278   F.3d     389,   393     (4th    Cir.    2002).      To

demonstrate plain error, a defendant must show that: (1) there

was    an    error;     (2)   the   error     was    plain;    and    (3)    the     error

affected his “substantial rights.”                  United States v. Olano, 507

U.S.   725,       732   (1993).     A    defendant’s        substantial     rights     are

affected if the court determines that the error “influenced the

defendant’s decision to plead guilty and impaired his ability to

evaluate with eyes open the direct attendant risks of accepting

criminal responsibility.”               United States v. Goins, 51 F.3d 400,

402-03 (4th Cir. 1995) (internal quotation marks omitted); see

also United States v. Martinez, 277 F.3d 517, 532 (4th Cir.

2002) (holding that defendant must demonstrate that he would not

have pled guilty but for the error).

                 Our review of the record reveals that the district

court substantially complied with Rule 11.                         The district court

properly ensured that Johnson’s plea was knowing, voluntary, and

supported by a sufficient factual basis.                        The district court

                                             3
properly informed Eaddy of the maximum possible penalties he

faced and of the advisory nature of the Sentencing Guidelines.

Though the district court did not inform Eaddy of his right to

be protected from compelled self-incrimination, Fed. R. Crim. P.

11(b)(1)(E), we conclude that this error did not affect Eaddy’s

substantial rights because there is no indication that, but for

the error, Eaddy would not have pled guilty.

             Next,   we    address    the    reasonableness        of   Eaddy’s

sentence.     We review a sentence for reasonableness, applying an

abuse of discretion standard.          Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009).      In so doing, we first examine the sentence for

significant procedural error, including failing to calculate (or

improperly     calculating)     the   advisory        Sentencing    Guidelines

range, treating the Guidelines as mandatory, failing to consider

the 18 U.S.C. § 3553(a) (2006) factors, selecting a sentence

based   on    clearly     erroneous   facts,     or    failing     to   explain

adequately the chosen sentence.             Gall, 552 U.S. at 51.         When

considering the substantive reasonableness of the sentence, we

take into account the totality of the circumstances.                     United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the Guidelines range, we presume on

appeal that the sentence is reasonable.                United States v. Go,

517 F.3d 216, 218 (4th Cir. 2008); see Rita v. United States,

                                      4
551 U.S. 338, 346–56 (2007) (permitting appellate presumption of

reasonableness for within-Guidelines sentence).                    Upon review of

the record, we conclude that the district court did not commit

procedural       error    and     gave   sufficient        reasons    for    Eaddy’s

within-Guidelines sentence.              Moreover, Eaddy has not rebutted

the presumption that his sentence is substantively reasonable.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore      affirm      the   district    court’s    judgment       and   deny

Eaddy’s    motion    to   remand.        This    Court   requires     that    counsel

inform Eaddy, in writing, of the right to petition the Supreme

Court    of   the   United      States    for    further    review.         If    Eaddy

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this Court for leave to withdraw from representation.                       Counsel’s

motion must state that a copy thereof was served on Eaddy.

              We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented    in     the    materials

before    this    Court   and     argument    would   not    aid   the     decisional

process.

                                                                             AFFIRMED




                                          5